DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/22/2021 has been entered. Claims 5-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim 8 is amended. Claims 1, 3, 4 and 8-12 are under examination.
 
Claim Interpretation
	Claim 9 recites the steps encompassing the abstract idea of “diagnosing” and “identifying” and an implicit comparison step (“if there is a lessening of the erectile dysfunction”). Nevertheless, the step of “administering an effective amount of neuregulin” integrates the judicial exceptions into a practical application. 
Objection/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claim 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment deleting the phrase “prophylaxing”. 

Double Patenting
The rejection of claims 1, 3, 4, 8 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,078,861 (the reference patent) is withdrawn in response to Applicant’s submission of a terminal disclaimer filed 01/22/2021, which was approved. 

The provisional rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 29, 33, 69 and 246 of copending Application No. 14/978,287 (reference application) is withdrawn upon further consideration. The claims of the ‘287 application are silent with regard to diagnosis.

New Objections/Rejections Maintained
Objection to Color Drawings/Specification
The disclosure and the Drawings are objected to.  

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ). 
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of January 22, 2021 was not granted in the decision of February 22, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of January 22, 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

The provisional rejection of claims 1, 3, 4 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 29, 33, 69 and 246 of copending Application No. 14/978,287 (reference application) is maintained for reasons or record. In addition, claims 10-12 are hereby included in this rejection. Although the claims of the reference application do not recite that the cavernous nerve injury causes erectile dysfunction (ED), they do recite cavernous nerve injury (claim 1) and that a surgical procedure is performed on a patient with prostate cancer (claims 6, 9). Thus, it would be obvious to a person having ordinary skill in the art that a patient undergoing a surgical procedure for prostate cancer would be at risk for ED.
No arguments were submitted in the Remarks filed 01/22/2021. Thus, the provisional rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariël ter Laak et al., (Journal of Neuroscience Research 60:237-244 (2000), on Applicant’s IDS filed 01/22/2021) in view of Winfree et al. (Surgical Neurology 63 (2005) 5-18). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The reference by ter Laak and colleagues teaches that recombinant human glial growth factor ameliorates cisplatin-induced peripheral neuropathy (i.e., nerve injury—see abstract and the results of Experiment 1 at p. 239 and 240). In addition, since wild-type human GGF2 was administered (see p. 238, left column, under “Drugs”), the EGF-like domain was contained within the protein.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The reference by ter Laak et al. does not teach that the rats were Introduction” at p. 5). In their discussion of perioperative injuries to different types of nerves, Winfree et al. indicate that perioperative peripheral nerve injuries can result in sensory as well as motor loss (see, for example, p. 6, right column, 2nd and 3rd full paragraphs; p. 7, left column, 1st paragraph; p. 10, left column, 2nd paragraph; p. 12, right column, last full paragraph; p. 13, right column, 1st paragraph; p. 14, left column, 2nd and 4th paragraphs). It would have been obvious to modify the teachings of ter Laak et al. by administering GGF2 to subjects about to undergo surgery because ter Laak et al. teach that GGF2 ameliorated induced peripheral sensory neuropathy (see p. 239, left column, last paragraph; also p. 241, left column, 2nd paragraph) and Winfree et al. teach that surgical procedures carry a risk of peripheral sensory neuropathies.
The person of ordinary skill in the art would have been motivated to treat peripheral sensory neuropathies resulting from surgery with GGF2 because ter Laak et al. clearly demonstrate the effectiveness of GGF2 administration and because in spite of their preventability, peripheral nerve injuries resulting from surgery “continue to occur” (see p. 5, left column, 1st paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because treatment with GGF2 resulted in increased sensory nerve conduction velocities in rats treated with GGF2 (see p. 239, Figure 2). In addition, administration of GGF2 “resulted in a significant reduction” in 
Thus claim 1 does not contribute anything non-obvious over the prior art.

Closest Prior Art
Regarding claims 3, 4 and 8-12, the prior art does not teach or suggest a method of treating a patient undergoing prostate cancer surgery or treating an erectile dysfunction resulting from a peripheral nerve injury comprising administering an effective amount of a neuregulin comprising an EGF-like domain, wherein the peripheral nerve injury is the result of a surgical procedure. The prior art does teach that GGF2 increased myelination of peripheral nerves in a sciatic nerve transection model, which is a model for peripheral nerve injury (see pages 49 through 50, Example 3 of WO1996015812—on IDS filed 04/03/2020). Sciatic nerve transection is also a model for neuropathic pain (see Decosterd, Pain, 2000; 87: 149-158; whole document—on IDS filed 04/03/2020). However, the accepted model of peripheral nerve injury that results in erectile dysfunction (ED) is achieved by cavernous nerve crush injury as set forth in Karakiewicz et al. (Urol Oncol. 1996; 2: 158-162—see p. 159 under “Materials and Methods”—on IDS filed 04/03/2020). There is no nexus between the sciatic nerve transection model and the cavernous nerve crush injury model that results in ED.
The prior art of Marchionni et al. (Nature, 1993; 362; 312-318—on IDS filed 04/03/2020) teach that glial growth factors (GGFs) are alternatively spliced proteins that bind erbB2, are expressed in the nervous system and are mitogenic for Schwann cells (see abstract). Marchionni et al. teach that GGFs play a role in peripheral nerve nd paragraph). In summary, GGFs are mitogenic and expressed in the developing nervous system. Marchionni et al. conclude that GGFs “might have a significant part to play in the treatment of nerve injury, neuropathies and tumors of glial cell origin” (p. 317, last sentence). However, Marchionni et al. do not teach or suggest methods of treating ED resulting from a peripheral nerve injury due to surgery with GGF2. The post filing date art of Sezen et al. (“GGF2 is neuroprotective in a rat model of cavernous nerve injury-induced erectile dysfunction”, abstract #012 in J Sex Med 2012; 9(suppl 4): 186-187) teaches that in the cavernous nerve injury model for ED, GGF2 treatment resulted in increased erectile function (see whole abstract). Sezen et al. also teach that there was “an increase in number of unmyelinated axons per Schwann cell” in the 5 mg/kg GGF2 treatment group. Thus while Marchionni et al. provide the suggestion that GGFs could play a role in nerve injury, neuropathies and tumors of glial cell origin, they do not suggest that erectile function could be restored in a bilateral cavernous crush injury as taught by the post-filing date art of Sezen and colleagues.

Conclusion
Claim 1, 3, 4, 8 and 10-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649